Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canty (US D463253S).

    PNG
    media_image1.png
    1343
    876
    media_image1.png
    Greyscale

Regarding claim 1, Canty discloses a side panel, in Fig.1,, comprising: a primary base (see Fig.1 above) ; one or more cable dividers (see Fig.1 above), wherein the one or more cable dividers are disposed on the primary base and are perpendicular to the primary base; a first flange, wherein the first flange (see Fig.1 above) is disposed along one of the one or more cable dividers disposed furthest to one side of the primary base; and a second flange (see Reproduced Fig.1 above), wherein the second flange is disposed along one of the one or more cable dividers disposed furthest to the opposite side of the primary base from the first flange, wherein the second flange is disposed at a top end of the one of the one or more cable dividers (see Fig.1 above).

Regarding claim 2, Canty discloses, wherein a distance between each of the one or more cable dividers is equivalent (see cable divider pillars above at equal distance from each other).  

Regarding claim 3, Canty discloses, wherein the one or more cable dividers have the same length as the primary panel and are parallel to each other, and wherein the one or more cable dividers each comprise equivalent dimensions in relation to each other (see cable  dividers in Reproduced Fig.1 above).  
Regarding claim 4, Canty discloses wherein the first flange and the second flange are disposed perpendicular to the one or more cable dividers and parallel to the primary base (see first flange and second flange parallel to the primary base in Fig.1).  
Regarding claim 5, Canty discloses wherein the first flange is disposed about a bottom end of the one of the one or more cable dividers and along the same plane as the primary base (see first flange at the primary base which is the bottom of the cable dividers).
 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canty (US D463253S) as applied to claim 1 above, and further in view of Rector, III (US 7734139 B2).

Regarding claim 9, Canty is silent with respect to wherein a top structure is coupled to the side panel via the second flange.
Rector discloses wherein a top structure (210b; Fig.2) is coupled to the side panel (210) via the second flange (224).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Rector with the side panel of Canty in order to assist in retaining a cable with the cable retainer and prevent detachment.
Claim (s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canty (US D463253S) in view of Tirrell et al. (US 6791841 B1 hereinafter Tirrell).
Regarding claim 10, Canty discloses a side panel, in Fig.1,  comprising: a primary base (see Fig.1 above) ; one or more cable dividers (see Fig.1 above), wherein the one or more cable dividers are disposed on the primary base and are perpendicular to the primary base; a first flange, wherein the first flange (see Fig.1 above) is disposed along one of the one or more cable dividers disposed furthest to one side of the primary base; and a second flange (see Reproduced Fig.1 above), wherein the second flange is disposed along one of the one or more cable dividers disposed furthest to the opposite side of the primary base from the first flange, wherein the second flange is disposed at a top end of the one of the one or more cable dividers (see Fig.1 above).
Canty fails to specifically disclose a cabinet with electrical equipment and a plurality of cables.
Tirrell discloses a cabinet (24; Fig.1) with electrical equipment (electrical equipment in 24) and a plurality of cables (34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Tirrell with the cable organizer of Canty in order to perform complex circuit operations.

Regarding claim 11, Canty discloses, wherein the one or more cable dividers have the same length as the primary panel and are parallel to each other, and wherein the one or more cable dividers each comprise equivalent dimensions in relation to each other (see cable  dividers in Reproduced Fig.1 above).  

Claim (s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canty   in view of Tirrell, as applied to claim 10, and further in view of Cardenas (US 2006/0231278 A1)
Regarding claim 12, Canty fails to specifically disclose wherein at least a portion of the plurality of cables are partially disposed within the side panel, wherein there is a single cable of the plurality of cables disposed between each set of one or more cable dividers.  
Cardenas discloses wherein at least a portion of the plurality of cables (130;Fig.7) are partially disposed within the side panel (110;Fig.7), wherein there is a single cable of the plurality of cables disposed between each set of one or more cable dividers ( a single 130 is positioned in space 161 of 110;Fig.7).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Cardenas with the cable organizer of Canty in order to perform complex circuit operations.
Claim (s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canty   in view of Tirrell, as applied to claim 10, and further in view of Williams (US 2020/0313411 A1).
Regarding claim 13, Canty fails to disclose wherein the side panel further comprises a secondary base, wherein the primary base is coupled to the secondary base via the first flange.  
Williams discloses a secondary base (304;Fig.3), wherein the primary base (102) is coupled to the secondary base via the first flange (110).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings Williams to modify the side panel of Canty in order to provide structural support to the side panel and prevent unwanted movement.
Claim (s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canty   in view of Tirrell, as applied to claim 10, and further in view of Rector.
Regarding claim 15, Canty is silent with respect to wherein a top structure is coupled to the side panel via the second flange.
Rector discloses wherein a top structure (210b; Fig.2) is coupled to the side panel (210) via the second flange (224).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Rector with the side panel of Canty in order to assist in retaining a cable with the cable retainer and prevent detachment.
 

Allowable Subject Matter
	Claims 16-20 are allowed over prior art of record.
Claims 6-8  and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 6, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the first flange and the second flange each comprise a plurality of holes" in combination with the remaining limitations of the claim 6.
 Regarding claim 7-8, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a secondary base, wherein the primary base is coupled to the secondary base via the first flange, wherein the secondary base further comprises a first protrusion and a second protrusion in combination with the remaining limitations of the claim 7. 

Regarding claim 14, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the secondary base further comprises a first protrusion and a second protrusion, wherein the first protrusion is disposed at a first side of the secondary base, wherein the second protrusion is disposed at a second side of the secondary base, wherein the side panel is rotatable about the first protrusion and the second protrusion” combination with the remaining limitations of the claim 14. 

 

Regarding claim 16-20, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein actuating the side panel comprises rotating about a first protrusion and a second protrusion, wherein the first protrusion is disposed at a first side of the side panel, and wherein the second protrusion is disposed at a second side of the side panel    " in combination with the remaining limitations of the claim 16. 
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848